 

Selway Capital Acquisition Corporation

74 Grand Avenue

2nd Floor

Englewood, NJ 07631

 

November 7, 2011

Selway Capital LLC

74 Grand Avenue

2nd Floor

Englewood, NJ 07631

 

Gentlemen:

 

This letter will confirm our agreement that commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) relating to the initial public offering of the securities of Selway
Capital Acquisition Corporation (the “Company”) and continuing until the
consummation by the Company of an acquisition transaction or the distribution of
the trust account to the Company’s then public shareholders (as described in the
Registration Statement), Selway Capital LLC (the “Firm”) shall make available to
the Company certain general and administrative services, including the use of
office space, utilities and secretarial support, as may be required by the
Company from time to time, at 74 Grand Avenue, 2nd Floor, Englewood, NJ 07631
(or any successor location). In exchange therefor, the Company shall pay the
Firm at the rate of $5,000 per month for up to a maximum of 6 months from the
Effective Date. The Firm hereby agrees to continue to provide office space,
administrative services and secretarial support without further payment until
termination of this agreement if the Company has not completed an acquisition
transaction and distributed or liquidated the trust account prior to the end of
such 6 month period.

 

[Signature page follows]

 

 

 

 

  Very truly yours,       SELWAY CAPITAL ACQUISITION CORPORATION       By: /s/
Yaron Eitan   Name: Yaron Eitan   Title: Chief Executive Officer

 

Agreed to and Accepted as of the date first written above by:       SELWAY
CAPITAL LLC       By: /s/ Yaron Eitan   Name: Yaron Eitan   Title: Managing
Partner  

 

Services Agreement

 

 

 